McCOY, J.
(concurring specially.) Defendant wa-s indebted to appellant. Appellant 'brought suit and caused garnishee proceedings to be issued and served 011 respondent. Defendant sold an interest in hotel to- respondent for cash. Respondent in pajdng the consideration for the hotel overpaid defendant. Defendant subsequently paid back -to respondent the amount of the overpayment. Was there anything in respondent’s hands after the completion of the cash transaction, as it originally took place, that was the subject of garnishment? I think not, as the indebtedness was the other way; by the -transaction of the overpayment defendant became indebted to respondent. If there had' been a 'shortage in the payment of .the consideration for the hotel that remained unpaid at the time of the return on the garnishee procedure, I am not so sure but what there might have been a -debt owing from Brown to Japinga that would have been the subject of garnishment; but the amount of the overpayment by Brown to defendant could not be the subject of garnishment in favor of appellant. On this ground I am of the view that the judgment appealed from should be affirmed.
SMITH, J., concurs.